Fain, Judge,
concurring:
{¶ 22} I concur in Judge Grady’s opinion for this court. I write separately only to observe that when the trial court, upon remand, decides Scott Apt’s motion to be relieved of his obligation to maintain life-insurance coverage in the amount of *107$50,000, it is free to consider the fact that his obligation to do so is part of the bargain the parties entered into in July 2004. As part of that bargain, Scott Apt received substantial consideration. The consideration he received included the termination of his obligation to pay Carol Apt $1,500 per month as spousal support and the reduction in the amount of the life insurance benefit he was obliged to provide to her — from $100,000 to $50,000. To be sure, Carol Apt received a lump-sum payment of $50,000 as part of the bargain, but Scott Apt received substantial consideration in the form of the ehmination of his duty to pay monthly spousal support and the reduction of the amount of life-insurance coverage he was required to provide for Carol Apt’s benefit.
{¶ 23} Upon remand, the consideration that Scott Apt received, and that Carol Apt gave up, in exchange for the reaffirmation of his duty to provide a reduced amount of life insurance coverage for his ex-wife’s benefit is something that the trial court may consider under R.C. 3105.18(C)(l)(n): “Any other factor that the court expressly finds to be relevant and equitable.”